Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10) in the reply filed on 02/22/2021 is acknowledged.  The traversal is on the ground(s) that the component 10 is a nozzle and not an electrode.  This is not found persuasive because the claim language does not specify sufficient structure to exclude the nozzle 10 from being an electrode. Component 10 is connected to a power source 32 and is applied with the same voltage as nozzle group 12 and 14. Additional evidence of how the claimed features not being defined over the prior arts proving the lack of unity are presented in the rejections below. For the reason(s) above, the requirement is still deemed proper and is therefore made FINAL.
	Claims 1-10 are addressed below. Claims 11-13 are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	“a voltage application device that applies voltages to the nozzle and the external electrode” in claim 10; a generic placeholder “device” is coupled with functional language “applies voltages to the nozzle and the external electrode” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Paragraph 25 of the disclosure indicates this is a voltage power supply
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 lacks a transitional phrase, which renders the scope of the claim unclear and indefinite, as it cannot be determined if “a liquid”, “a nozzle”, and “a liquid sprayer”  in lines 1-2 are all intended to be positively recited. See MPEP 2111.03. As best understood, the examiner addresses all mentioned above as positive recitation of the claim until further clarification. 
	Additionally, claim 1 defines “a nozzle” in line 2, and then further define “a plurality of nozzles” in line 5. The scope of the claim is unclear since it cannot be determined whether or not the “nozzle” in line 2 is a component included in the “plurality of nozzles” in line 5. 
	Claim 7 recites “wherein the external electrode is provided at a position at which an inclination of a liquid line extending forward from the nozzle with respect to a central 
	Additionally, “the nozzle” recited in claim 7 is unclear and indefinite. Claim 1 defines a plurality of nozzles, so it is not known which nozzle is referred to in claim 7. 
	As best understood, the examiner addresses claim 7 to encompass “the external electrode being provided at a position where each of the plurality of nozzles is inclined” until further clarification.

	All dependent claims not specifically mentioned above, are indefinite due to their dependencies. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-6, 9, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pui (US 2002/0007869).
Re claim 1, Pui discloses an electrostatic spraying apparatus (figs. 2, 3C, and 4) that releases a liquid from a nozzle (one of 54/59/139) of a liquid sprayer in a charged state (par. 57) by an electrostatic force generated by application of a voltage (via 73) and sprays the liquid (68) to an object to be coated (71), wherein the liquid sprayer includes a head (52) having a nozzle group (54/59/139) that includes a plurality of nozzles (54/59/139 are multiple nozzles), and an external electrode (56) disposed on an outer side of the nozzle group (see fig. 2), the same voltage as a voltage (via 73) applied to the nozzles (54) being applied to the external electrode (56).

Re claim 2, Pui discloses the electrostatic spraying apparatus according to claim 1, wherein the external electrode (56) is provided to surround the nozzle group (see fig. 2).

Re claim 3, Pui discloses the electrostatic spraying apparatus according to claim 2, wherein the plurality of nozzles (54/59/139) is disposed such that distal ends (at 69/150) of the nozzles are located on a first concentric circle (see fig. 4: circle at 69/150), and the external electrode (56) is provided to surround the nozzle group (54/69/139) in a circle whose center is on a first central axis (121) passing through a 

Re claim 4, Pui discloses he electrostatic spraying apparatus according to claim 3, wherein roots (at 146) of the nozzles located on a side of the head are located on a second concentric circle (dashed circle at 146) whose center is located on the first central axis (at 121), and the second concentric circle has a diameter less than or equal to a diameter of the first concentric circle (since the tubes 54/59 are vertical first and second circles have equal diameter; see fig. 4).

Re claim 5, Pui discloses the electrostatic spraying apparatus according to claim 3, wherein the head (52) further has an inner nozzle (122; shown on fig. 4) provided on an inner side of the nozzle group (see inner side of the groups of nozzle tubes 59 shown on fig. 4) whose distal end (at distal ends 69 of 59) is located on the first concentric circle (lower circle).

Re claim 6, Pui discloses the electrostatic spraying apparatus according to claim 5, wherein the inner nozzle (122) is provided to be located on the first central axis (see fig. 4).

Re claim 9, Pui discloses the electrostatic spraying apparatus according to claim 4, wherein the second concentric circle is parallel to the first concentric circle (see fig. 4.

.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodley (US 2003/0102437).
Re claim 1, Goodley discloses an electrostatic spraying apparatus (fig. 6) that releases a liquid from a nozzle (one of 142, 144, 146) of a liquid sprayer in a charged state (via 154; par. 41) by an electrostatic force generated by application of a voltage (from 152) and sprays the liquid (from liquid source 136; see fig. 6) to an object (150) to be coated (71), wherein the liquid sprayer includes a head (162, 160, 140) having a nozzle group (142, 144, 146) that includes a plurality of nozzles (142, 144, 146; see fig. 6), and an external electrode (154) disposed on an outer side of the nozzle group (outer side of 142, 144, 146), the same voltage as a voltage (via 152) applied to the nozzles (142, 144, 146) being applied to the external electrode (154).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pui in view of Allen (US 2010/0044474).
Re claim 7, Pui discloses the electrostatic spraying apparatus according to claim 1, wherein the external electrode (56) is provided at a position surrounding the plurality of nozzles (54/59/139) but fails to teach each of the plurality of nozzles is inclined.
However, Allen discloses an electrostatic atomiser (shown in figs. 1-2), wherein the plurality of nozzles 110 adjacent an external electrode 16, wherein the nozzles are inclined (see fig. 2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pui to incorporate the teachings of Allen to provide the nozzles being inclined relative to the nozzle plate. Doing so would provide diverging stream of droplets, which improves the droplet spray separation and atomization. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodley in view of  Robertson (US 2008/0131615) and further in view of Itoh (US 4377603).
Re claim 8, Goodley discloses electrostatic spraying apparatus according to claim 1, wherein the head includes a first head (162) having an outflow portion (adjacent 158) from which the liquid flows out, a second head (160) provided with the plurality of nozzles (142, 144, 146) and attached to the first head (162) to cover the outflow portion (see fig. 6), and the external electrode (154) having a cylindrical shape (wire ring has a circular form with axial thickness resembling that of a cylinder; “cylindrical” is addressed via its plain meaning as “in the shape or form of a cylinder”).
Goodley does not teach a resistance portion having flow path resistance, the resistance portion being provided on a flow path from the outflow portion to the plurality of nozzles through which the liquid flows.
But, Robertson discloses an electrostatic sprayer (figs. 5-6) having a resistance portion 5 or 20 (par. 25, 35) provided on a flow path from the outflow portion (from 20) to the plurality of nozzles 6 through which the liquid flows (par. 25) to control the fluid flow into each tip/nozzle (par. 30).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodley to incorporate the teachings of Robertson to provide a resistance portion having flow path resistance, the resistance portion being provided on a flow path from the outflow portion to the plurality of nozzles through which the liquid flows. Doing so would reduce and/or prevent excess liquid drips, which consequently improve efficiency and cost. 

However, Itoh teaches an electrostatic sprayer, shown in fig. 3, having an external electrode 10+46 that is screwed (via set screw 48) to an outer periphery of a spray head 32 (see fig. 3) for adjustment of the electrode position on the spray head/nozzle 32 to establish the optimum condition for electrostatic deposition (col. 10, ln 3-11).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodley to incorporate the teachings of Itoh to provide the external electrode screwed to an outer periphery of the second head such that a position in a front-back direction of the external electrode is allowed to be adjusted. Doing so would establish the optimum condition for electrostatic deposition (col. 10, ln 3-11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752